Citation Nr: 0306363	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the veteran's daughter, 
[redacted], was permanently incapable of self-support due to 
disability prior to age 18, for the purpose of helpless child 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 until his 
death in November 1967.  His daughter, [redacted], was born in 
February 1962, and turned 18 in February 1980.

In a decision of July 1989, the Board of Veterans' Appeals 
(Board) denied recognition of [redacted] as a "child" of the 
veteran for Department of Veterans Affairs (VA) purposes on 
the basis of permanent incapacity for self-support before 
attaining the age of 18.

Since the time of the Board's July 1989 decision, the 
appellant, in May 2001, submitted additional evidence in an 
attempt to reopen her previously denied claim.  The Regional 
Office (RO), in a decision of October 2001, found that such 
evidence was not new and material, and the current appeal 
ensued.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his (or her) claims, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
(or appellant) and his (or her) representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that, despite the fact that this file was in 
the possession of the RO until November 2002, the RO did not 
provide the appellant and her representative with the 
pertinent provisions of VCAA.  This lack of notice 
constitutes a violation of the appellant's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the appellant and her representative may be 
provided with such notice.  

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2001, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The appellant should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all appropriate provisions of VCAA have 
been addressed by the RO.  In particular, 
the RO should ensure that all pertinent 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the appellant and 
her representative have been given notice 
as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

3.  The RO should then review the 
appellant's claim as to whether new and 
material evidence has been submitted 
regarding whether the veteran's daughter, 
[redacted], was permanently incapable of 
self-support due to disability prior to 
age 18, for the purpose of helpless child 
benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




